
	
		II
		110th CONGRESS
		1st Session
		S. 1557
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2007
			Mr. Dodd (for himself,
			 Mr. Ensign, Mr.
			 Akaka, Ms. Collins,
			 Mr. Menendez, Mr. Cochran, Mr.
			 Whitehouse, and Mr. Casey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part B of title IV of the Elementary and
		  Secondary Education Act of 1965 to improve 21st Century Community Learning
		  Centers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the 21st Century Community Learning
			 Centers Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)More than
			 28,000,000 children in the United States have parents who work outside the home
			 and 14,300,000 children in the United States are unsupervised after the school
			 day ends.
			(2)6,500,000
			 children are in after school programs but an additional 15,300,000 would
			 participate if such a program were available.
			(3)After school
			 programs inspire learning. In academic year 2003–2004, 45 percent of all 21st
			 Century Community Learning Centers program participants had improved their
			 reading grades, and 41 percent improved their mathematics grades.
			(4)In academic year
			 2003–2004 teachers reported that a majority of students who participated in
			 21st Century Community Learning Centers programs demonstrated improved student
			 behavior, particularly in the areas of academic performance, homework
			 completion, and class participation.
			(5)A growing body of
			 research also suggests that children who participate in after school programs
			 attend school more regularly, are more likely to stay in school, and are better
			 prepared for college and careers.
			(6)Benefits of after
			 school programs extend beyond the classroom. Communities with after school
			 programs have reported reduced vandalism and juvenile crime.
			(7)After school
			 programs help working families. One study estimates that decreased worker
			 productivity due to stress and absenteeism caused by issues related to after
			 school care arrangements costs employers $496 to $1,984 per employee, per year,
			 depending on the annual salary of the employee. The total cost to the business
			 industry is estimated to be between $50,000,000,000 and $300,000,000,000
			 annually in lost job productivity.
			(8)While students in
			 the United States are falling behind in science, technology, engineering, and
			 mathematics (STEM), more than 90 percent of after school programs funded by
			 21st Century Community Learning Centers offer STEM activities, providing more
			 time for children and youth to gain skills and build interest in the STEM
			 fields. Evaluations of after school programs offering STEM activities to
			 students have found increases in the reading, writing, and science skills
			 proficiency of these students. Children who participate in such programs show
			 more interest in science careers, and are more likely to have engaged in
			 science activities just for fun.
			(9)Data from 73
			 after school studies indicate that after school programs employing
			 evidence-based approaches to improving students' personal and social skills
			 were consistently successful in producing multiple benefits for students,
			 including improvements in students' personal, social, and academic skills, as
			 well as students' self-esteem.
			(10)Teens who do not
			 participate in after school programs are nearly 3 times more likely to skip
			 classes than teens who do participate. The teens who do not participate are
			 also 3 times more likely to use marijuana or other drugs, and are more likely
			 to drink alcohol, smoke cigarettes, and engage in sexual activity. In general,
			 self care and boredom can increase the likelihood that a young person will
			 experiment with drugs and alcohol by as much as 50 percent.
			(11)A 2006 study
			 predicts that by the year 2010 more than 46 percent of school-age children in
			 the Americas will be overweight and 1 in 7 such children will be obese. A study
			 of after school program participants in 3 elementary schools found that after
			 school participants were significantly less likely to be obese at the 3-year
			 follow-up physical exam and were more likely to have increased acceptance among
			 their peers. After school programs provide children and youth with
			 opportunities to engage in sports and other fitness activities.
			(12)After school
			 programs have been identified as effective venues for improving nutrition,
			 nutrition education, and physical activity at a time when just 20 percent of
			 youth in grades 9 through 12 consume the recommended daily servings of fruits
			 and vegetables.
			(13)After school
			 programs also provide children and youth with opportunities for service
			 learning, a teaching and learning approach that integrates student-designed
			 service projects that address community needs with academic studies. With
			 structured time to reflect on their service experience, these projects can
			 strengthen student engagement, enhance students' academic achievement, lower
			 school drop out and suspension rates, and help develop important workforce
			 skills that employers are looking for, including leadership skills, critical
			 thinking, teamwork, and oral and written communication.
			3.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301).
		4.21st Century
			 Community Learning Centers
			(a)PurposeSection
			 4201 (20 U.S.C. 7171) is amended—
				(1)in subsection
			 (a)(2)—
					(A)by inserting
			 service learning and nutrition education, after youth
			 development activities,; and
					(B)by striking
			 recreation programs and inserting physical fitness and
			 wellness programs; and
					(2)in subsection
			 (b)—
					(A)by striking
			 paragraph (2); and
					(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
					(b)Allotments to
			 StatesSection 4202 (20 U.S.C. 7172) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (1); and
					(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
					(2)in subsection
			 (c)(3)—
					(A)in the matter
			 preceding subparagraph (A), by striking 3 percent and inserting
			 5 percent; and
					(B)by adding at the
			 end the following:
						
							(E)Supporting
				State-level efforts and infrastructure to ensure the quality and availability
				of after school
				programs.
							.
					(c)Award
			 durationSection 4204(g) (20 U.S.C. 7174(g)) is amended by
			 striking the period and inserting , and are renewable for a period of
			 not less than 3 years and not more than 5 years based on grant
			 performance..
			(d)Authorization
			 of appropriationsSection 4206 (20 U.S.C. 7176) is amended to
			 read as follows:
				
					4206.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
					.
			
